Eish, O. J.
1. Upon tile trial of one charged with the offense of adultery, it is necessary, in order to authorize a conviction, to prove by competent evidence that, at the time of the alleged offense, both the accused and the other person alleged to have participated in the criminal act were'married persons. Kendrick v. State, 100 Ga. 360.
2. The testimony of a witness, that the man with whom the accused was alleged to have committed the offense “claims to be a married man,” *8was merely hearsay, and such evidence has no probative value. See Equitable Mortgage Co. v. Watson, 119 Ga. 283, and cit.
Argued February 19,
Decided March 22, 1906.
Accusation of adultery. Before Judge Park. City court of Sylvester. January 1, 1906.
Payton & Hay, for plaintiff in error.
J. H. Tipton, solicitor, contra.
3. There being no evidence that the man named in the accusation was a married man at the time of the commission of the alleged offense, the verdict was unauthorized, and the court erred in not setting it aside. '

Judgment reversed.


&U the Jusiioes concur.